CO-INVESTMENT AGREEMENT

 

This Co-Investment Agreement is made and entered into this 31st day of October
2006 (the “Agreement”), between Beard Technologies, Inc., an Oklahoma
corporation (“BTI”), and PinnOak Resources LLC, a Delaware limited liability
company (“PinnOak”).

WHEREAS, BTI has formed Beard Pinnacle, LLC (“Beard Pinnacle”) to construct and
operate a pond fines recovery project at Pinnacle Mining Company, LLC;

WHEREAS, the equity owners of PinnOak (said owners referred to as the “PinnOak
Parties”) have agreed to purchase a fifty percent ownership interest in Beard
Pinnacle;

WHEREAS, BTI and PinnOak desire to develop a framework whereby PinnOak and/or
the PinnOak Parties can invest in future pond fines recovery projects to be
developed by BTI or one or more of its affiliates;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable considerations and intending to be legally bound hereby, the parties
hereto agree as follows:

Article 1 Definitions

1.1          Defined Terms. Each of the following terms enclosed by quotation
marks in this Article shall be a defined term, and each term enclosed by
parentheses and quotation marks in the preamble, recitals or body of this
Agreement, or that is specified as a defined term in this Agreement, shall also
be a defined term. Wherever used in this Agreement, each term defined in this
Agreement shall have the meaning ascribed to it in this Agreement. Each term
defined in this Agreement in the singular shall include the plural of that term,
and each term defined in this Agreement in the plural shall include the singular
of that term.

“Accepted Pond Project” shall have the meaning provided for that term in
Subsection 2.2.6.

“Affiliate” means (i) any Person owning any of the equity ownership of a Party,
(ii) any Person who can direct or cause the direction of the management and
policies of a Party, whether by contract, ownership, order of a Governmental
Authority or otherwise, (iii) any Person in which a Party owns more than ten
percent (10%) of the equity ownership (a “Party Subsidiary”), (iv) any Person in
which any Party and/or one or more Party Subsidiaries own more than ten percent
(10%) of the equity voting ownership, or (v) any Person that a Party and/or one
or more Party Subsidiaries can direct or cause the direction of the management
and policies of that Person, whether by contract, ownership, order of a
Governmental Authority or otherwise.

“Annual Net Cash Flow” shall have the meaning set forth in the BP Operating
Agreement.

 

--------------------------------------------------------------------------------



“Beard Entity” means (i) BTI, (ii) The Beard Company, an Oklahoma corporation
and the sole shareholder of BTI, and (iii) any Affiliate of BTI or The Beard
Company.

“BP Operating Agreement” means the Amended and Restated Operating Agreement
attached hereto at Exhibit “A”, a conformed original of which shall be entered
into by BTI and the PinnOak Parties.

“Change of Control” shall be deemed to occur upon any Person other than a
Permitted Transferee (i) owning or controlling (whether legally, beneficially,
equitably, directly or indirectly) a majority of the equity interests of another
Person, or (ii) having the ability to control (either directly or indirectly)
the management, policies and day-to day operations of such Person.

“Fully Funded Project LLC” shall have the meaning provided for that term in
Subsection 2.3.2.

“Governmental Authority” means any federal, provincial, state, county, city,
municipal or tribal governmental body, commission, council, legislature, court,
agency or board.

“Governmental Authorization” means any authorization, permit, license,
certification or consent required by applicable Law or a Governmental Authority
in connection with the performance of any Work.

“Guaranteed Third-Party Loan” means a USDA guaranteed loan obtained or to be
obtained by a Project LLC from an Unrelated Third Person.

“Initial Project Meeting” shall have the meaning provided for that term in
Subsection 2.2.2.

“Laws” means any and all constitutional provisions, decrees, rules, codes,
regulations, statutes, ordinances, enactments, judicial and administrative
orders, decisions and rulings adopted, enacted, promulgated or issued by any
Governmental Authority, including the common law and legal duties owed to
others.

“Membership Interest” means an ownership or equity interest in a Project LLC
embodying and encompassing the owner’s rights in the Project LLC, as provided
for in the Project LLC Operating Agreement with respect to that ownership or
equity interest, including, without limitation, the owner’s share of profits and
losses of the Project LLC, the owner’s right to receive distributions of a
Project LLC’s assets, and the owner’s right to vote or participate in
management, all as more particularly provided for in the Project LLC operating
agreement.

“Partially Funded Project LLC” shall have the meaning provided for that term in
Subsection 2.3.3.

“Parties” means BTI and PinnOak.

“Party Subsidiary” shall have the meaning provided for that term in the
definition of Affiliate in this Section 1.1.

 

2

 

--------------------------------------------------------------------------------



“Permitted Assignment” shall have the meaning provided for that term in Section
4.4.

“Permitted Transferee” means any one or more of the following: (i) a PinnOak
Party, (ii) a Person who is an owner of a PinnOak Party on the date hereof,
(iii) a Person in which one or more of the current owners of the PinnOak Parties
own more than seventy percent (70%) of such Person’s voting ownership or
securities, and control the management, policies and day-to-day operations of
such Person, or (iv) any other Person who obtains any voting ownership or
securities of PinnOak or a PinnOak Party with the prior written consent of BTI,
which consent shall not be unreasonably withheld.

“Person” means a natural person, corporation, general partnership, limited
partnership, limited liability company, limited liability partnership, trust,
governmental authority, tribal authority, joint venture, or other legal entity.

“PinnOak Parties” shall mean the equity owners of PinnOak identified on Schedule
A attached hereto.

“Pond Fines Agreement” means that certain Amended and Restated Agreement for a
Pond Fines Recovery Facility effective as of September 1, 2005 between BTI and
Pinnacle Mining Company, LLC, as amended.

“Pond Project” shall have the meaning provided for that term in Subsection 2.1,
but shall not include the Smith Branch Refuse Impoundment as depicted on Exhibit
A to the Pond Fines Agreement.

“Preferential Right” means the option and preferential right granted to the
PinnOak Parties under Section 2.1.

“Project LLC” shall have the meaning provided for that term in Subsection 2.2.2,
but shall not include Beard Pinnacle.

“Project Proposal” shall have the meaning provided for that term in Subsection
2.2.2.

“Third Party Pond Project” means any Pond Project that is subject to the
Preferential Right and at which an Unrelated Third Person owns or controls the
right to conduct pond recovery operations at the pond site for that Pond
Project, or has contractually agreed to allow a Beard Entity or a Project LLC to
conduct those operations.

“Third Party Owner” means an Unrelated Third Person who owns or controls the
right to conduct pond recovery operations at a pond site for a Third Party Pond
Project.

“Transfer” means any and all ways by which a Person may dispose or be divested
of all or any portion of the Preferential Right, or any right or interest
therein, whether voluntary or involuntary, including, without limitation, a
divestment or disposition of the Preferential Right by sale, grant, merger,
consolidation, court order, exchange, gift, assignment, transfer, redemption,
operation of applicable law, pledge, hypothecation, foreclosure or otherwise.

 

3

 

--------------------------------------------------------------------------------



“Unfunded Project LLC” means the Project LLC formed for an Accepted Pond Project
for which a Beard Entity needs one hundred percent (100%) of the equity funding
required for that Project LLC to qualify for a Guaranteed Third-Party Loan.

“Unrelated Third Person” means any Person other than a Beard Entity, PinnOak, a
PinnOak Party or an Affiliate of a PinnOak Party.

 

1.2

Construction.

1.2.1      The headings and titles in this Agreement are for guidance and
convenience of reference only and do not limit or otherwise affect or interpret
the provisions of this Agreement. Each reference made in this Agreement to a
Section, Subsection or Article refers to the applicable Section, Subsection or
Article in this Agreement, unless the context clearly indicates otherwise.

1.2.2      The words “this Agreement”, “herein”, “hereby”, “hereunder”, and
“hereof” and words of similar import, refer to this Agreement as a whole and not
to any particular part hereof unless the context clearly or expressly provides
or indicates otherwise. The words “this Article”, “this Section”, “this
Subsection”, and words of similar import, refer only to the Articles, Sections
or Subsections hereof in which those words occur.

1.2.3      Each reference made in this Agreement to an Exhibit refers to the
applicable Exhibit attached hereto, unless the context clearly indicates
otherwise. Each Exhibit attached hereto is made a part hereof.

 

Article 2

PinnOak’s Preferential Right

 

2.1

Preferential Right.

2.1.1      Subject to the terms of this Article and except as provided for in
Subsection 2.1.2, PinnOak shall have the initial option and preferential right
to participate in any pond recovery operation conducted by a Beard Entity
intended to convert or facilitate the conversion of raw slurry consisting of
coal fines, coal waste, thickener underflow or other materials deposited in a
pond, impoundment or similar structure into commercially marketable clean coal
and tailings (a “Pond Project”). The Smith Branch Refuse Impoundment, which is
identified in the definition of a Pond Project in Article 1, shall not be
subject to this Article 2.

2.1.2      The Preferential Right described in Subsection 2.1.1 shall not apply
or pertain to (i) research oriented coal or pond reclamation or recovery
operation, technology, method or related services conducted by any Person in
connection with any Pond Project, including, without limitation, any U.S.
Department of Energy sponsored or funded operation, (ii) any entity conducting
any such operation, method, technology or related service, and/or (iii) any
intellectual property obtained, discovered, generated or employed with respect
to any such operation, technology, method or service.

 

4

 

--------------------------------------------------------------------------------



2.1.3      Except as is permitted by the terms of Section 4.5 of this Agreement,
neither PinnOak nor any PinnOak Party shall Transfer all or any portion of the
Preferential Right or any right or interest therein or thereto to any Person
other than a Permitted Transferee. Any Transfer or purported Transfer of the
Preferential Right or any right or interest therein or thereto to any Person
other than a Permitted Transferee shall be null and void ab initio and without
force or effect. Except for Transfers to Permitted Transferees, BTI shall not
have any obligation of any nature or kind with respect to, or be bound by any
(i) Transfer of the Preferential Right or any right or interest therein or
thereto, (ii) proposed Transfer of the Preferential Right or any right or
interest therein or thereto, or (iii) purported Transfer of the Preferential
Right or any right or interest therein or thereto to any Person other than a
Permitted Transferee.

 

2.2

Identification of Pond Project.

2.2.1      BTI shall notify PinnOak within thirty (30) days after a Beard Entity
identifies a Pond Project with respect to which it intends to participate.

2.2.2      Promptly after PinnOak’s receipt of that notification, BTI and
PinnOak shall schedule a meeting to be held at BTI’s principal place of business
in Pittsburgh, Pennsylvania, or at such other location agreed upon by the
Parties (the “Initial Project Meeting”), at which BTI shall provide PinnOak with
a detailed and comprehensive presentation and evaluation of the proposed Pond
Project (a “Project Proposal”), which shall include (i) the equity funding
levels and concomitant percentages of equity ownership available to PinnOak, as
determined in accordance with the provisions of Section 2.3, in a limited
liability company to be formed by the Beard Entity to develop the proposed Pond
Project (the “Project LLC”), (ii) BTI’s estimates of the commercially marketable
coal reserves, the cost of development, the probable net profits, and the timing
of developmental activities attributable to the proposed Pond Project, and (iii)
a date by which the equity funding must be made.

2.2.3      Prior to the Initial Project Meeting, PinnOak shall sign and provide
BTI with a legally binding and enforceable non-disclosure and non-compete
agreement, which shall be in a form and substance reasonably acceptable to BTI
and PinnOak, covering the Project Proposal and the proposed Pond Project.

2.2.4      PinnOak shall have thirty (30) days after the Initial Project Meeting
to provide BTI with their affirmative written election to accept in all material
respects the Project Proposal made at the Initial Project Meeting. If PinnOak
does not provide BTI with that affirmative election before the expiration of
that 30-day period, PinnOak shall be conclusively deemed to have rejected that
Project Proposal.

2.2.5      BTI shall promptly and comprehensively respond to all reasonable
inquiries from PinnOak concerning the Project Proposal during that 30-day
period.

2.2.6      If PinnOak accepts a Project Proposal in accordance with Subsection
2.2.4 (an “Accepted Pond Project”), PinnOak shall be obligated to participate in
the Accepted Pond Project in accordance with the terms provided for that
Accepted Pond Project in the Initial Project Meeting, as may be or have been
modified in writing by agreement of the Parties.

 

5

 

--------------------------------------------------------------------------------



2.2.7      PinnOak’s involvement and participation in each Accepted Pond Project
shall be (i) limited to its becoming an equity owner together with BTI and/or
one or more other Beard Entities in the Project LLC formed by BTI for that
Accepted Pond Project and (ii) subject to the terms of an operating agreement
for that Project LLC having substantially the same terms as the BP Operating
Agreement, except conforming to the allocation of annual net cash flow as
determined in accordance with this Agreement for that Project LLC, and except
for such other exceptions agreed upon in writing by the Parties. Under no
circumstances shall PinnOak’s participation and involvement in any Accepted Pond
Project be as a cotenant or sublessee. Notwithstanding the allocation of Annual
Net Cash Flow for any Project LLC, as determined in accordance with this
Agreement, the Beard Entities shall own not less than fifty percent (50%) of the
aggregate equity ownership or membership interest in each Project LLC, unless
one or more of the Beard Entities assign a portion of such membership interest
to an Unrelated Third Person, including, without limitation, a Third Party Owner
or its affiliate with respect to a Third Party Pond Project.

2.2.8      Each Project LLC and BTI shall enter into a pond fines recovery
facility agreement having terms similar to those contained in the Pond Fines
Agreement, but which shall be expressly tailored for the Accepted Pond Project.
BTI and each Project LLC shall enter into a contract operating agreement
designating BTI as the contract operator of that Accepted Pond Project. BTI’s
obligations and compensation as contract operator under each such contract
operating agreement shall be substantially similar to the obligations and
compensation provided for or referenced in the Amended and Restated Contract
Operating Agreement entered into between BP and BTI concerning the Pond Recovery
Operations.

2.2.9      If PinnOak rejects or is deemed to have rejected a Project Proposal,
then no Beard Entity shall have any obligation or responsibility of any nature
or kind to PinnOak with respect to that Pond Project or Project Proposal
provided there is no material modification of the terms of the Project Proposal
and the Project Proposal accurately describes the Pond Project.

2.2.10    The Preferential Right shall terminate upon the occurrence of the
earliest of midnight on (i) July 31, 2012 or (ii) the thirty-first (31st) day
after BTI has made its sixth (6th) Project Proposal to PinnOak.

 

2.3

Equity Participation; Distributions of Annual Net Cash Flow.

The management of each Project LLC formed for an Accepted Pond Project shall be
provided and set forth in the Project LLC’s operating agreement the terms and
conditions of which shall be the same in all material respects as the BP
Operating Agreement. The allocation of each Project LLC’s distribution of Annual
Net Cash Flow, if any, among its owners shall be determined in accordance with
this Section 2.3.

 

 

2.3.1

Unfunded Projects.

 

(a)          If PinnOak exercises the Preferential Right to participate in any
Unfunded Project LLC (i.e., a Project LLC formed for an Accepted Pond Project
for which a Beard Entity needs 100% of the equity funding required for that
Project LLC to qualify for a Guaranteed Third-Party Loan), then PinnOak shall
contribute all the equity funding necessary for that

 

6

 

--------------------------------------------------------------------------------



Unfunded Project LLC to qualify for a Guaranteed Third-Party Loan in accordance
with the equity funding schedule provided for in the Project Proposal for that
Unfunded Project LLC.

(b)          Upon an Unfunded Project LLC’s receipt of the equity funding
provided for in Subsection 2.3.1 (a) from PinnOak, the Unfunded Project LLC
shall issue an equity or membership interest in that Unfunded Project LLC to
PinnOak up to a maximum of 50% of the aggregate membership interests. One or
more of the Beard Entities shall own the remaining equity or membership interest
in that Unfunded Project LLC.

(c)          The management and operation of each Unfunded Project LLC shall be
governed by an operating agreement signed by the members thereof, which shall be
the same in all material respects as the BP Operating Agreement except that BTI
shall own fifty percent (50%) of the membership interests in such Unfunded
Project LLC.

(d)          The distribution of Annual Net Cash Flow, if any, generated by an
Unfunded Project LLC shall be as follows:

Annual Net Cash Flow

Beard’s Distributive Share

PinnOak’s Distributive Share

 

First $500,000

0.00%

100.00%

Next $300,000

100.00%

0.00%

Next $1,000,000

40.00%

60.00%

Next $500,000

45.00%

55.00%

All Remaining

50.00%

50.00%

 

(e)          If PinnOak exercises the Preferential Right to acquire less than
fifty percent (50%) of all the equity or membership interest in an Unfunded
Project LLC, then PinnOak’s percentage distributive share of Annual Net Cash
Flow from that Unfunded Project LLC shall be equal to the result obtained by
multiplying each corresponding “PinnOak’s Distributive Share” percentage, as set
forth in the chart in Subsection 2.3.1(d), by a fraction, the numerator of which
is the percentage equity ownership in the Project LLC acquired by PinnOak and
the denominator of which is fifty percent (50%).

 

2.3.2

Fully Funded Project.

(a)          With respect to any Pond Project for which one or more Beard
Entities has provided one hundred percent (100%) of the equity funding (whether
by one or more capital contributions consisting of cash, cash equivalents and/or
other personal property, such as equipment) required by the Project LLC formed
for that Accepted Pond Project to qualify for a Guaranteed Third-Party Loan (a
“Fully Funded Project LLC”), PinnOak shall be entitled to exercise the
Preferential Right to purchase up to, but not more than fifty percent (50%) of
all the equity ownership in that Fully Funded Project LLC from the Beard
Entities owning it for a purchase price equal to the result obtained by
multiplying the sum of the amount of cash and cash equivalents contributed by
the Beard Entities plus the fair market value of any equipment contributed by
the Beard Entities as of the date of the closing of that sale to PinnOak by the
percentage equity ownership which PinnOak elected to acquire in that Fully
Funded Project LLC. Each Fully Funded Project LLC shall be governed by an
operating agreement signed by

 

7

 

--------------------------------------------------------------------------------



the members thereof, which shall be the same in all material respects as the BP
Operating Agreement provided, that the voting rights of members shall reflect
the membership interests of the members.

 

(b)          If PinnOak exercises the Preferential Right to acquire fifty
percent (50%) of all the equity or membership interest in a Fully Funded Project
LLC, then the Parties shall be entitled to the following percentage distributive
shares of Annual Net Cash Flow, if any, from that Fully Funded Project LLC:

Annual

Net Cash Flow

 

Beard’s

Distributive Share

PinnOak’s

Distributive Share

 

First $500,000

50.00%

50.00%

Next $300,000

100.00%

0.00%

Next $1,000,000

70.00%

30.00%

Next $500,000

72.50%

27.50%

All Remaining

75.00%

25.00%

 

(c)          If PinnOak elects to acquire less than fifty percent (50%) of all
equity or membership interest in a Fully Funded Project LLC, then PinnOak’s
percentage distributive share of Annual Net Cash Flow for each annual period
from that Fully Funded Project LLC shall be equal to the result obtained by
multiplying each corresponding “PinnOak’s Distributive Share” percentage, as set
forth in the chart in Subsection 2.3.2(b), by a fraction, the numerator of which
is the percentage equity ownership in the Project LLC acquired by PinnOak and
the denominator of which is fifty percent (50%).

 

2.3.3

Partially Funded Projects.

(a)          With respect to any Pond Project for which a Beard Entity is
providing some but less than one hundred percent (100%) of all the equity
funding required for the Project LLC formed for that Pond Project (a “Partially
Funded Project LLC”) to qualify for a Guaranteed Third-Party Loan, PinnOak may
exercise the Preferential Right to fund the remaining equity capital necessary
for the Partially Funded Project LLC to qualify for that loan, subject to the
terms provided in Section 2.4. In such event, the equity or membership interest
to be issued to PinnOak in the Partially Funded Project LLC shall be an amount
equal to fifty percent (50%) multiplied by a fraction, the numerator of which is
the total equity or capital contribution made by PinnOak and the denominator of
which is the sum of all equity or capital contributions made by all of the
Parties. Each Partially Funded Project LLC shall be governed by an operating
agreement signed by the members thereof which shall be the same in all material
respects as the BP Operating Agreement provided, that the voting rights of
members shall reflect the membership interest of the members.

(b)          PinnOak’s percentage distributive shares of Annual Net Cash Flow
from a Partially Funded Project LLC shall be determined by multiplying each
corresponding percentage distributive share of Annual Net Cash Flow set forth in
the chart in Subsection 2.3.1(d) for

 

8

 

--------------------------------------------------------------------------------



PinnOak by a fraction, the numerator of which is the percentage equity ownership
in the Project LLC acquired by PinnOak and the denominator of which is fifty
percent (50%).

(c)          If PinnOak exercises the Preferential Right to fund the remaining
equity capital necessary for a Partially Funded Project LLC to qualify for a
Third-Party Guaranteed Loan, then the Beard Entity’s percentage distributive
percentage shares of Annual Net Cash Flow from that Partially Funded Project LLC
shall be determined by subtracting each corresponding percentage distributive
share of Annual Net Cash Flow of PinnOak for that Partially Funded Project LLC
from one hundred percent (100%).

2.3.4      Non Guaranteed Projects. If a Project Proposal provides for one
hundred percent (100%) of the funding of a Project LLC’s pond recovery
operations from a loan, which is not a Guaranteed Third-Party Loan, then PinnOak
may exercise the Preferential Right to acquire up to a thirty percent (30%)
equity ownership interest in that Project LLC. PinnOak’s percentage distributive
share of Annual Net Cash Flow from that Project LLC shall be equal to the result
obtained by multiplying each corresponding “PinnOak’s Distributive Share”
percentage, as set forth in the chart in Section 2.3.2(b), by a fraction, the
numerator of which is the percentage equity ownership in the Project LLC
acquired by PinnOak from the Beard Entities and the denominator of which is
fifty percent (50%). The management and operation of each non-guaranteed project
LLC shall be governed by an operating agreement signed by the members thereof,
which shall be the same in all material respects as the BP Operating Agreement
provided that the voting rights of members shall reflect the membership
interests of the members.

 

2.4

Third Party Projects.

2.4.1      Each Beard Entity involved in any negotiations or discussions
concerning any prospective Third Party Pond Project shall use its good faith
efforts (fairly taking into consideration PinnOak’s rights by virtue of the
Preferential Right) to obtain a commercially reasonable and feasible agreement
or arrangement with each Third Party Owner of the pond site for that Pond
Project.

2.4.2      Notwithstanding anything to the contrary in Section 2.1, 2.2 or 2.3,
the Prospect Proposal for any Third Party Pond Project shall provide PinnOak
with the option to acquire by virtue of the Preferential Right no less than
fifty percent (50%) of the Beard Entities’ cumulative equity or membership
interest of the Project LLC formed for that Third Party Pond Project.

2.4.3      If PinnOak exercises the Preferential Right to acquire an ownership
interest in a Project LLC formed for a Third Party Pond Project, the
distribution of cumulative Annual Net Cash Flow attributable to PinnOak’s
ownership in that Project LLC shall be made as provided for in Section 2.3.1(d)
except that each “PinnOak’s Distributive Share” percentage set forth in the
chart in Section 2.3.1(d) shall be replaced by the result obtained by
multiplying that “PinnOak Distributive Share” percentage by a fraction, the
numerator of which is the percentage ownership in that Project LLC acquired by
PinnOak and the denominator of which is one hundred percent (100%).

 

9

 

--------------------------------------------------------------------------------



2.4.4      If there is any direct conflict between, or any ambiguity or
uncertainty resulting from the construction of, any provision in this Section
2.4 and any provision in Section 2.1, 2.2 and/or 2.3 or (ii) any disagreement
between the Parties concerning the distribution of Annual Net Cash Flow from a
Project LLC, the Parties shall use their good faith, reasonable efforts to
resolve the ambiguity, uncertainty or conflict by reference to the attachments
to the Pond Fines Agreement titled “Terms of Equity Financing by PinnOak for the
Pinnacle Project” and the “PinnOak Preferential Right to Purchase”.

Article 3

Representations and Warranties

3.1          Representations and Warranties of PinnOak Parties. PinnOak hereby
represents and warrants to BTI as follows:

(a)           Organization. PinnOak is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, and is duly authorized and qualified, and has all applicable
Governmental Authorizations required under applicable Laws to conduct its
business as it is presently conducted.

(b)           Authorization. This Agreement has been duly authorized, signed,
and delivered by PinnOak.

(c)           Enforceability. This Agreement constitutes the legal, valid and
binding agreement of PinnOak, enforceable against PinnOak in accordance with its
terms, except as enforceability may be limited by general principles of equity
and by bankruptcy, insolvency, reorganization or similar Laws and judicial
decisions affecting the rights of creditors generally.

3.2          Representations and Warranties of BTI. BTI hereby represents and
warrants to PinnOak as follows:

(a)          Organization. BTI is a corporation duly organized, validly existing
and in good standing under the Laws of the State of Oklahoma and is duly
authorized and qualified, and has all applicable Governmental Authorizations
required under applicable Laws to conduct its business as it is presently
conducted.

(b)          Authorization. This Agreement has been duly authorized, signed and
delivered by BTI.

(c)          Enforceability. This Agreement constitutes the legal, valid and
binding agreement of BTI, enforceable against BTI in accordance with its terms,
except as enforceability may be limited by general principles of equity and by
bankruptcy, insolvency, reorganization or similar Laws and judicial decisions
affecting the rights of creditors generally.

3.3          Survival of Representations. The representations and warranties
contained in Sections 3.1 and 3.2 shall survive the execution and delivery of
this Agreement.

 

10

 

--------------------------------------------------------------------------------



Article 4

Miscellaneous

 

4.1

Modification and Waiver.

4.1.1      This Agreement may not be altered, amended, revised, modified or
supplemented except by a written agreement signed by all the Parties expressly
specifying the provisions altered, amended, revised, modified or supplemented.
Any Party to whom performance is owed under this Agreement may by an instrument
in writing extend the time for or waive the performance of any of the
obligations of another Party or waive compliance by such other Party with any of
the provisions contained herein.

4.1.2      The failure of any Party at any time or times to require performance
of any provision hereof shall in no manner affect that Party’s right at a later
date to enforce that provision. No waiver by any Party of any breach of this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be construed as a further or continuing waiver of that breach or a waiver of any
condition or of any other breach of this Agreement.

 

4.2

Notices.

4.2.1      All notices and elections required or permitted hereunder shall be
given in writing and delivered in person, sent by bonded overnight courier
(e.g., Federal Express, UPS), sent by U.S. Mail postage prepaid, return receipt
requested, or by facsimile transmission (provided any such facsimile
transmission is confirmed orally or by written confirmation) addressed to the
appropriate Party at the address for that Party set forth below.

 

(a)

If to BTI:

5600 North May Avenue, Suite 320

Oklahoma City, Oklahoma 73112

 

Attention:

Herb Mee, Jr., Vice President

Telephone: (405) 842-2333

 

Facsimile:

(405) 842-9901

 

E-Mail:

hmee@beardco.com

 

 

11

 

--------------------------------------------------------------------------------



 

(b)

If to PinnOak:

601 Technology Drive

Pointe Plaza, Suite 300

Canonsburg, PA 15317

 

Attention:

Michael Nemser, Chief

Financial Officer

 

Telephone: (724) 338-9104

 

Facsimile:

(724) 743-4531

 

E-Mail:

mfn@nb.net

 

4.2.2      The address and facsimile number of any Party may be changed by
notice given in the manner provided in this Section 4.2. Any notice given in
accordance with this Section shall be deemed to have been given when delivered
to the addressee in person, or if transmitted by facsimile transmission, upon
receipt of the oral or written confirmation of receipt. A Party may change the
address, telephone number, and facsimile number to which such communications are
to be addressed or made by giving written notice to the other Party in the
manner provided in this Section.

4.3          Publicity. The Parties shall consult with each other with regard to
all publicity and other releases concerning this Agreement and the transactions
contemplated hereby and, except as required by applicable Law, by any
Governmental Authority or stock exchange, neither shall issue any such publicity
or other release without the prior written consent of the other, which consent
shall not be unreasonably withheld.

4.4          Non-assignment. BTI acknowledges that PinnOak may (1) distribute
any Membership Interest acquired hereunder to the PinnOak Parties immediately
following receipt thereof, (2) any PinnOak Party may transfer a Membership
Interest to one or more other PinnOak Parties at any time and from time to time,
(3) assign the right to acquire any Membership Interest to be acquired hereunder
to the PinnOak Parties, or (4) assign this Agreement to PinnOak Parties (each a
“Permitted Assignment”) if that distribution or assignment, as applicable, does
not result in BP, BTI or PinnOak’s noncompliance with or violation of any
applicable state or federal securities Laws, including, without limitation, the
Securities Act of 1933, as amended. Except for the Permitted Assignment, this
Agreement shall not be assignable by any Party without the written consent of
all the other Parties, which consent shall not be unreasonably withheld. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective permitted successors, distributees, and assigns.

4.5          Change of Control. PinnOak shall assign (i) all of its interest,
rights, ownership, obligations and duties with respect to the Preferential Right
and (ii) the Membership Interests acquired hereunder to the PinnOak Parties
immediately prior to the consummation of any transaction that would result in
PinnOak having a Change of Control unless BTI shall have provided its written
consent to such transaction, which consent shall not be unreasonably withheld.
BTI may withhold its consent to any transaction if such Change of Control
results

 

12

 

--------------------------------------------------------------------------------



from a Transfer to any Person who engages on a regular basis in the coal
extraction or mining industry or is owned or controlled by any such Person.

4.6          Counterparts. This Agreement may be signed in any number of
counterparts, including counterparts transmitted by facsimile, with the same
effect as if the signatures to each counterpart were upon the same physical copy
of this Agreement, each of which counterparts shall be deemed an original, but
all of which shall constitute one and the same instrument.

4.7          Entire Agreement. This Agreement and the agreements referred to
herein embody the entire agreement and understanding of the Parties with respect
to the subject matter hereof and thereof, and supersede all prior agreements or
understandings (whether written or oral) with respect to the subject matter
hereof and thereof. This Agreement shall be binding upon the Parties and their
respective successors, assigns, and distributees including, without limitation,
the PinnOak Parties. As a condition to the Permitted Assignment, PinnOak shall
obtain a legally binding and enforceable written agreement from each of the
PinnOak Parties agreeing to be bound by the terms and provisions of this
Agreement and to sign the BP Operating Agreement.

4.8          Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Oklahoma without regard to the
conflicts of Laws principles thereof.

4.9          No Third Party Beneficiaries. Nothing herein expressed or implied
is intended to confer upon any Person, other than the Parties or their
respective permitted assigns and successors, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.

4.10       Expenses. Except as specifically provided herein, each Party shall
pay all legal and other costs and expenses incurred by such Party in connection
with this Agreement and the transactions contemplated hereby.

4.11       Further Assurances. Each Party shall cooperate and shall take such
further action and shall sign and deliver such further documents as may be
reasonably requested by any other Party in order to carry out the provisions and
purposes of this Agreement.

Signed by the Parties as of the day first above written.

“BTI”

Beard Technologies, Inc.

 

By:  

/s/ Herb Mee, Jr.

 

Name:  

Herb Mee, Jr.

 

Title:  

Vice President

 

 

13

 

--------------------------------------------------------------------------------



“PinnOak”

PinnOak Resources, LLC

 

By  

/s/ Michael F. Nemser

Name:  Michael F. Nemser

 

Title:  

CFO

 

 

14

 

--------------------------------------------------------------------------------



Exhibit “A”

 

(BP Operating Agreement)

 

--------------------------------------------------------------------------------





 

Schedule “A”

 

 

 

 

Questor Partners Fund II, LP

 

Questor Side-By-Side Partners II, LP

 

Questor Side-By-Side Partners II 3(c)1, LP

 

Questor Partners Fund II AIV-1, LLC

 

The Regent Investment Company, LP

 

Statler Family Investment Company, LP

 

PinnOak Resources Employee Equity Incentive Plan, LLC



 

 

 